 

MONAKER GROUP, INC. 8-K [mkgi-8k_070318.htm]

 

Exhibit 10.1 

 

DEBT CONVERSION AGREEMENT

 

This Debt Conversion Agreement (this “Agreement”) dated July 3, 2018, is by and
between, Bettwork Industries Inc., a Nevada corporation (the “Company”) and
Monaker Group, Inc., a Nevada corporation (the “Creditor”), each a “Party” and
collectively the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, on August 31, 2017, the Parties entered into an Assignment and Novation
Agreement (the “Assignment”) with Crystal Falls Investments, LLC (“Crystal
Falls”). Pursuant to the Assignment, a promissory note in the amount of $750,000
which was owed to the Creditor by Crystal Falls (the “$750,000 Note”), was
assigned from Crystal Falls to the Company, the Creditor agreed to only look to
Bettwork for the repayment of the $750,000 Note, and the Company agreed to repay
the $750,000 Note pursuant to its terms, among other things;

 

WHEREAS, effective on August 31, 2017, the Parties entered into a Purchase
Agreement, pursuant to which the Company acquired certain assets from the
Creditor in consideration for $2.9 million, evidenced by a Secured Convertible
Promissory Note (the “$2,900,000 Note”);

 

WHEREAS, on May 31, 2018, the Parties entered into a Right to Own Acquisition
Agreement, whereby the Company acquired a ‘right to own’ 12 parcels of land on
Long Caye, Lighthouse Reef, Belize (the “Land”) from the Creditor in
consideration for a Secured Convertible Promissory Note in the amount of $1.6
million (the “$1,600,000 Note”, and collectively with the $750,000 Note and the
$2,900,000 Note, the “Notes”);

 

WHEREAS, the $2,900,000 Note includes a 4.99% beneficial ownership limitation
and the $1,600,000 Note includes a 9.99% beneficial ownership limitation
(collectively, the “Beneficial Ownership Limitations”);

 

WHEREAS, pursuant to the terms of the $1,600,000 Note, the Notes are convertible
into shares of common stock of the Company, at the option of the Creditor at a
conversion price of $1.00 per share (the “Conversion Price”), unless, prior to
the Notes being paid in full, the Company completes a capital raise or
acquisition and issues common stock or common stock equivalents (including, but
not limited to convertible securities) with a price per share less than the
Conversion Price then in effect (each a “Transaction”), at which time the
Conversion Price is to be adjusted to match such lower pricing structure
associated with the Transaction;

 

WHEREAS, the Company has recently completed a Transaction with a price per share
of $0.75;

 

 Debt Conversion Agreement
Monaker and Bettwork
Page 1 of 6
 

 

 

WHEREAS, separate from the conversion rights set forth in the Notes and in
consideration for the cancellation and termination of the Notes, the Company and
the Creditor desire to convert the principal amount of the Notes, totaling an
aggregate of $5,250,000 (the “Amount Owed”) into common stock of the Company at
a conversion price of $0.75 per share (the “Agreed Conversion Price” and the
“Conversion”) and the Company desires for the Creditors to complete the
Conversion; and

 

WHEREAS, the Company and the Creditors desire to set forth in writing herein the
terms and conditions of their agreement and understanding concerning Conversion.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, the receipt and sufficiency of
which is hereby acknowledged by the Parties, the Parties hereto agree as
follows:

 

1.       Consideration.

 

(a)       Effective on the Effective Date, and in consideration and in full
satisfaction of the forgiveness of the entire Amount Owed to Creditor and in
consideration for the termination and cancellation of the Notes, the Company
agrees to convert the Amount Due under the Notes into an aggregate of 7,000,000
shares of common stock of the Company at the Agreed Conversion Price (i.e., one
share of common stock for every $0.75 of the Amount Owed converted into shares
of common stock) (the “Shares”).

 

(b)       The Shares shall not be certificated and instead shall be held in
book-entry, non-certificated form by the Company, unless the Creditor requests
such Shares be issued in certificate form, or the Company’s transfer agent
requires such shares be issued in certificate form, at which time such Shares
shall be issued in certificate form and delivered to the Creditor within three
(3) business days of the applicable date of notice thereof.

 

(c)       Creditor represents that it is the sole owner of the Amount Owed and
has good and marketable title to the Amount Owed, free and clear of any liens,
claims, charges, options, rights of tenants or other encumbrances. Creditor has
sole managerial and dispositive authority with respect to the Amount Owed.

 

(d)       In connection with the Conversion, the Creditor agrees to waive,
release and forgive, any and all interest owed under the Notes through the
Effective Date.

 

(e)       The Parties agree and confirm that the Beneficial Ownership
Limitations shall not apply to the Conversion, as the Shares are being issued in
complete exchange for, and in full repayment of, the Notes, and such Shares are
not being issued upon conversion of the Notes pursuant to their terms.

 

 Debt Conversion Agreement
Monaker and Bettwork
Page 2 of 6
 

 

 

2.       Effective Date.

 

The “Effective Date” of this Agreement and the Conversion shall be July 2, 2018.

 

3.       Full Satisfaction.

 

Creditor agrees that it is accepting the Shares in full satisfaction of the
Amount Owed which is being converted into Shares as described above, and that as
such, the Creditor will no longer have any rights of repayment against the
Company as to the Amount Owed (or the Notes) which are being converted into
Shares pursuant to this Agreement. Creditor further agrees that the Shares are
being issued in full consideration of the Amount Owed and that the Notes will be
deemed ‘paid in full’ upon execution hereof by the Creditor.

 

4.       Mutual Representations, Covenants and Warranties.

 

(a)               The Parties have all requisite power and authority, corporate
or otherwise, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and thereby. The Parties have duly and validly
executed and delivered this Agreement and will, on or prior to the consummation
of the transactions contemplated herein, execute, such other documents as may be
required hereunder and, assuming the due authorization, execution and delivery
of this Agreement by the Parties hereto and thereto, this Agreement constitutes,
the legal, valid and binding obligation of the Parties enforceable against each
Party in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and general equitable principles.

 

(b)               The execution and delivery by the Parties of this Agreement
and the consummation of the transactions contemplated hereby and thereby do not
and shall not, by the lapse of time, the giving of notice or otherwise: (a)
constitute a violation of any law; or (b) constitute a breach or violation of
any provision contained in the document(s) regarding organization and/or
management of the Parties, if applicable; or (c) constitute a breach of any
provision contained in, or a default under, any governmental approval, any writ,
injunction, order, judgment or decree of any governmental authority or any
contract to which either the Company or the Creditor is a party or by which
either the Company or the Creditor is bound or affected.

 

(c)               The Parties hereby covenant that they will, whenever and as
reasonably requested by the other Party hereto, at such acting Party’s sole cost
and expense, do, execute, acknowledge and deliver any and all such other and
further acts, deeds, assignments, transfers, conveyances, confirmations, powers
of attorney and any instruments of further assurance, approvals and consents as
the other Party may reasonably require in order to complete, insure and perfect
the transactions contemplated herein.

 

 Debt Conversion Agreement
Monaker and Bettwork
Page 3 of 6
 

 

 

(d)               Any individual executing this Agreement on behalf of a Party
has authority to act on behalf of such Party and has been duly and properly
authorized to sign this Agreement on behalf of such Party.

 

5.       Miscellaneous.

 

(a)               Assignment. All of the terms, provisions and conditions of
this Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the Parties hereto and their respective successors and permitted
assigns.

 

(b)               Applicable Law. This Agreement shall be construed in
accordance with and governed by the laws of the State of Florida, excluding any
provision which would require the use of the laws of any other jurisdiction.

 

(c)               Entire Agreement, Amendments and Waivers. This Agreement
constitutes the entire agreement of the Parties regarding the subject matter of
the Agreement and expressly supersedes all prior and contemporaneous
understandings and commitments, whether written or oral, with respect to the
subject matter hereof. No variations, modifications, changes or extensions of
this Agreement or any other terms hereof shall be binding upon any Party hereto
unless set forth in a document duly executed by such Party or an authorized
agent of such Party.

 

(d)               Headings; Gender. The paragraph headings contained in this
Agreement are for convenience only, and shall in no manner be construed as part
of this Agreement. All references in this Agreement as to gender shall be
interpreted in the applicable gender of the Parties.

 

(e)               Binding Effect. This Agreement shall be binding on the Company
and each and Creditor. Upon such execution this Agreement shall be binding on
and inure to the benefit of each of the Parties and their respective heirs,
successors, assigns, directors, officers, agents, employees and personal
representatives.

 

(f)                Severability. Should any clause, sentence, paragraph,
subsection, Section or Article of this Agreement be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement, and the Parties agree
that the part or parts of this Agreement so held to be invalid, unenforceable or
void will be deemed to have been stricken herefrom by the Parties, and the
remainder will have the same force and effectiveness as if such stricken part or
parts had never been included herein.

 

(g)               Arm’s Length Negotiations. Each Party herein expressly
represents and warrants to all other Parties hereto that (a) before executing
this Agreement, said Party has fully informed itself of the terms, contents,
conditions and effects of this Agreement; (b) said Party has relied solely and
completely upon its own judgment in executing this Agreement; (c) said Party has
had the opportunity to seek and has obtained the advice of its own legal, tax
and business advisors before executing this Agreement; (d) said Party has acted
voluntarily and of its own free will in executing this Agreement; and (e) this
Agreement is the result of arm’s length negotiations conducted by and among the
Parties and their respective counsel.

 

 Debt Conversion Agreement
Monaker and Bettwork
Page 4 of 6
 

 

 

(h)               Counterparts, Effect of Facsimile, Emailed and Photocopied
Signatures. This Agreement and any signed agreement or instrument entered into
in connection with this Agreement, and any amendments hereto or thereto, may be
executed in one or more counterparts, all of which shall constitute one and the
same instrument. Any such counterpart, to the extent delivered by means of a
facsimile machine or by .pdf, .tif, .gif, .jpeg or similar attachment to
electronic mail (any such delivery, an “Electronic Delivery”) shall be treated
in all manner and respects as an original executed counterpart and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any Party, each
other Party shall re execute the original form of this Agreement and deliver
such form to all other Parties. No Party shall raise the use of Electronic
Delivery to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of Electronic
Delivery as a defense to the formation of a contract, and each such Party
forever waives any such defense, except to the extent such defense relates to
lack of authenticity.

 



 

 

[Remainder of page left blank. Signature page follows.]

 

 

 

 

 

 Debt Conversion Agreement
Monaker and Bettwork
Page 5 of 6
 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.

 

 



  “Company”       Bettwork Industries Inc.             By: /s/ Ashvin
Mascarenhas           Its: Chairman           Printed Name: Ashvin Mascarenhas

 



“Creditor”       Monaker Group, Inc.           /s/ William Kerby     William
Kerby   CEO  





 









 

 Debt Conversion Agreement
Monaker and Bettwork
Page 6 of 6
 

